Title: To Benjamin Franklin from John Paul Jones, 18 September 1778
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
Brest Septr. 18th. 1778.
The Fleet hath this day returned here, having been absent a Month and done nothing; for I call taking a small Tender and a small Privateer Nothing. A Frigate, the Juno, of 32 Guns 12 pounders is also Arrived and has brought in the English Frigate the Fox that was formerly taken by our Frigates the Hancock and Boston. This last Engagement lasted 2 hours and an half, in which time the Fox lost all her Masts.
The Fox mounts 24 Nine pounders, is Sheathed with Copper and said to sail pretty well. If the Minister will give me nothing better, I would rather accept that Ship with the Alert as a Tender than remain Idle: but I hope he has before this time determined to do more. I have shewed my letter of the 13th. to the Duke De Rochfaucault, who sets out in the Morning for Paris, but will not appear there ’till the first Ultimo. He commends the letter and thinks the Minister will be pleased with it. They say the Alert did not sail well, but I am persuaded it is because they did not know her Trim. I have yet received no letters. I will perhaps send a Duplicate of my letter to M. De Sartine by the Next Post; as the Count De Genleese, whom I have Just now seen at the Levee, tells me that the Duke De Chartres can make it servicable at Court. If I write to the Duke I will inclose the letter for Your inspection. I am with the truest Esteem and Respect Honored and dear Sir Your very Obedient and Obliged Servant
Jno P Jones
His Excellency Doctor Franklin
 
Addressed: His Excellency / Doctor Franklin / American Plenepotentiary at the Court of France. / à Passy.
Endorsed: Capt. Jones Brest Sept. 18. 78
